Citation Nr: 0948680	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for recurrent 
sinusitis.

2.  Entitlement to service connection for recurrent rhinitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable evaluation for 
costochondritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1978 and from December 1980 to November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The issue of service connection for sinusitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent rhinitis first manifested in 
service and has continued to the present.

2.  Hypertension has not been shown to be etiologically 
related to active military service.

3.  The Veteran's costochondritis has not demonstrated 
objective evidence of painful or limited motion of a major 
joint or group of minor joints and has not demonstrated more 
than slight disability of the thoracic muscle group; there 
are no associated respiratory symptoms, or other constituent 
manifestations.


CONCLUSIONS OF LAW

1.  Recurrent rhinitis disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, (2009).

2.  Hypertension was not incurred in or caused by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307.

3.  The criteria for an initial compensable evaluation for 
costochondritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.56, 
4.73, Diagnostic Codes 5023, 5321.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, entitlement to service-connection has been established, 
but a higher initial disability rating is at issue, the 
extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings 
are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  As the factual findings in 
this case do show distinct time periods where the Veteran's 
disability exhibited symptoms that would warrant different 
ratings, staged ratings are warranted.

Recitation of Evidence

A review of the Veteran's service treatment records reveals 
frequent treatment for sinus problems and allergic rhinitis 
symptoms.  Similarly, these records indicate frequent high 
blood pressure readings, as well as notations of questionable 
chronic hypertension following the Veteran's giving birth in 
October 1990.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
note 1 (indicating that the term "hypertension" means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.).

While the Board is aware that the Veteran's November 1996 
separation examination report was within normal limits in 
terms of her claimed disabilities, with blood pressure of 
110/80, she has been treated subsequent to service as shown 
in private treatment records and VA records, for hypertension 
beginning in November 1998, for rhinosinusitis beginning in 
January 2000, and for allergic rhinitis beginning in March 
2000.  

A January 2005 outpatient treatment record noted that the 
Veteran needed refills of Motrin for her costochondritis.  

A July 2005 VA examiner noted that the Veteran reported pain 
in the center in the rib cage center.  The pain is worse on 
colder and humid days.  Symptoms included burning sensations 
and stinging.  The Veteran described symptoms occurring 
intermittently as often as 3 times per week, with each 
occurrence lasting for 7 hours.  When having a flare-up, 
normal breathing can hurt the chest.  The Veteran took Motrin 
two to three times a week for pain.  The bone condition has 
never been infected.  Upon physical examination, the 
Veteran's ribs were within normal limits.  There was no 
significant chest wall tenderness and no pleuritic type of 
chest pain.  Deep inspiration and expiration were effortless.  
There was no chest wall tenderness or costochondral junction 
tenderness at the time of examination.  Rib x-rays were 
within normal limits.  The examiner reported that physical 
examination and x-ray findings were normal and diagnosed the 
Veteran with residuals of costochondritis.  The examiner also 
stated that the effect of the condition on the claimant's 
usual occupation and daily activity was none.  
 
During the Veteran's March 2007 hearing before the 
undersigned, she testified that her costochondritis sometimes 
bothers her at night because it seems like something is on 
her chest.  She also testified that she thought she had 
missed about six weeks of work due to it over a three-year 
period of time.  The condition continues to cause pain and 
affect her sleeping.  The Veteran also testified that she was 
diagnosed with hypertension in service, although she could 
not recall when.  Her sinus problems began in service and she 
now has attacks or problems about three to four times a year.  
While the symptoms improve, they never go completely away and 
then get worse again.  

Outpatient records from National Naval Medical Center from 
March to October 2007 show the Veteran was reporting no chest 
pain or discomfort.  

A December 2007 letter from a Department of the Army doctor, 
Dr. M.R., notes the treatment history of the Veteran's 
various disabilities, including costchondritis, which started 
in December 1988.  

A May 2008 VA hypertension examiner, who reviewed the 
Veteran's claims file, noted the evidence in the claims file.  
In particular, the examiner noted evidence of hypertension 
during the Veteran's pregnancy in 1990s.  He also noted 
multiple blood pressures readings which showed elevated blood 
pressure readings over several years starting from 1988 to as 
late as 1998.  The examiner found that these instances of 
elevated blood pressure readings were related to either a 
pregnancy, or to some pain the Veteran was experiencing, such 
as costochondritis, musculoskeletal pain, back pain, dysuria 
or suprapubic discomfort associated with urinary tract 
infection.  The examiner noted that between the episodes 
associated with pain, the blood pressure readings were well 
within normal limits.  He also noted that the Veteran's blood 
pressure readings at separation were 110/80, which is normal.  
The examiner ran through other pertinent medical history, 
including the Veteran's allergies and sinus infections.  Upon 
physical examination the examiner found the Veteran's blood 
pressure was 160/100, 160/100 and 164/100.  The examiner 
diagnosed the Veteran with hypertension, recurrent 
lumbosacral strain, allergic rhinitis and recurrent 
sinusitis.  The examiner opined that the Veteran's 
hypertension did not begin in service, explaining that the 
Veteran's multiple instances of elevated blood pressure were 
related to episodes of chest pain, back pain, dysuria or 
suprapubic discomfort.  

A May 2009 VA examiner looking at the Veteran's rhinologic 
symptoms indicated he had reviewed the Veteran's claims file.  
He noted the Veteran's reported symptoms starting in service, 
including nasal congestion, rhinorrhea and sinus headaches.  
The examiner noted that the Veteran has suffered otologic 
symptoms including fullness and otalgia that have sometimes 
accompanies the more severe rhinologic infections.  A CT scan 
of the sinuses from November 2008 was reported as negative 
and the Veteran noted that the Veteran had entries of acute 
sinusitis in the past.  The VA examiner diagnosed the Veteran 
with chronic allergic rhinitis and opined that it was 
probably related to the Veteran's period of active service.  
His rationale was that the Veteran's symptoms began in 1974 
while in service and entries in the Veteran's medical history 
support the opinion.  

Recurrent rhinitis

The Veteran contends that service connection is warranted for 
recurrent rhinitis disability because she first developed 
symptoms during her period of military service.  

While the Veteran has stated her belief that her recurrent 
rhinitis disability manifested during her military service, 
as a layperson she is generally not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board finds the contentions 
and hearing testimony of the Veteran to be credible as to a 
continuity of symptomatology of regarding her symptoms during 
and since service, however.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998). 

There is evidence both for and against the claim.  The 
Veteran's service treatment records are available and show 
treatment for sinus problems and allergic rhinitis symptoms.  
The Veteran's separation examination did not show she 
suffered from a recurrent rhinitis disability at separation 
from service.  However, though the Veteran was not diagnosed 
with recurrent rhinitis at her separation examination, "the 
fact that a condition was not diagnosed cannot, by itself, 
serve to rebut a subsequent expert diagnosis."  Hanson v. 
Derwinski, 1 Vet. App. 512, 516 (1991).  Furthermore, the 
Veteran's own testimony and contentions are competent to 
provide a continuity of symptomatology by describing that she 
has experienced symptoms consistent with rhinitis since 
discharge from service.  See 38 C.F.R. § 3.303(b).  

The May 2009 VA examiner opinion provides support for a 
finding of service connection.  Significantly, the VA 
examiner opined that the Veteran's chronic allergic rhinitis 
is probably related to the Veteran's period of active 
service.  His rationale was that the Veteran's symptoms began 
in 1974 while in service and that entries in her medical 
history support this opinion.  The Board notes that there is 
no medical opinion evidence against the Veteran's claim.  

The service treatment evidence, continuity of symptomatology 
and medical opinion evidence that suggests that the Veteran 
incurred recurrent rhinitis as a result of her military 
service is at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and testimony of the Veteran, the Board concludes 
that service connection for recurrent rhinitis is warranted.  
As noted above, the evidence includes service treatment 
records showing treatment for rhinitis symptoms in service, 
VA and private reports which demonstrate that the Veteran has 
current chronic rhinitis, the Veteran's contentions and 
testimony of a continuity of symptomatology and the opinion 
of a VA medical doctor, indicating the Veteran's rhinitis was 
related to her military service.  Accordingly, since the 
evidence is at least in equipoise, the benefit of the doubt 
doctrine is applicable and the Veteran prevails.  See 
Gilbert, supra.  Therefore, service connection for recurrent 
rhinitis is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist for service connection for recurrent rhinitis would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service for hypertension.  

Initially, the Board notes that the term hypertension refers 
to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater. The term isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
See 38 C.F.R. § 4.104, Code 7101, Note 1 (2009).

The Board notes that the Veteran showed questionable chronic 
hypertension during her pregnancy in 1990.  The Veteran also 
showed elevated blood pressure readings throughout 1988 to 
1996.  However, the May 2008 VA examiner indicated that the 
elevated blood pressure readings were related to either a 
pregnancy or to some pain that the Veteran was experiencing, 
either costochondritis, or musculoskeletal pain, back pain, 
dysuria or supra public discomfort associated with urinary 
tract infections.  In between these episodes the Veteran's 
blood pressure was within normal limits.  The Veteran was not 
actually diagnosed with chronic hypertension during service 
and at the time of separation, blood pressure was again well 
in the normal range, with a reading of 110/80.  In addition, 
a May 2008 VA examiner opined that the Veteran's hypertension 
did not begin in service, explaining that the Veteran's 
multiple instances of elevated blood pressure were related to 
episodes of chest pain, back pain, dysuria or suprapubic 
discomfort.  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Although there are some 
indications in the Veteran's service treatment records of 
elevated blood pressure readings, the medical evidence of 
record does not link the Veteran's current hypertension to 
the her military service.  As was noted above, several 
private treatment records and VA treatment records 
acknowledge that the Veteran has a current diagnosis of 
hypertension.  However, these treatment records do not 
mention any nexus between the Veteran's current hypertension 
and her active service.

Thus, the only evidence linking the Veteran's hypertension to 
her active service is her own lay contentions.  Specifically, 
at her March 2007 hearing and in various statements during 
the course of this appeal, the Veteran contended that she 
suffered from elevated blood pressure readings and that she 
was treated for hypertension during service.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).

However, although the Veteran may sincerely believe that her 
high blood pressure readings in service caused her 
hypertension, the Veteran, as a lay person, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that hypertension did not manifest 
during service or within one year thereafter, and has not 
been shown to be causally or etiologically related to an 
event, disease, or injury in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension. 
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for hypertension is not warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Costochondritis

The RO has assigned a zero percent evaluation for 
costochondritis by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5023.  The pertinent provisions of 38 
C.F.R. § 4.71a, DCs 5013 through 5024, note that the diseases 
under these codes, including myositis ossificans, are rated 
on limitation of motion of affected parts, as arthritis, 
degenerative.  Regulations provide that diseases under 
diagnostic code 5023 will be rated on limitation of motion of 
affected parts, as arthritis degenerative.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Absent a showing of findings that would permit application of 
these other criteria, a 10 percent rating assignable for 
painful motion of a major joint is the highest permitted 
under Diagnostic Code 5023.  38 C.F.R. § 4.71a.

The Board also notes that Diagnostic Code 5321 may be 
applicable in this case.  This section concerns Muscle Group 
XXI (thoracic muscle group), with the function of 
respiration.  Under this section, a zero percent evaluation 
is assigned for slight disability.  In moderate cases, a 10 
percent evaluation is warranted.  A 20 percent evaluation is 
in order for severe or moderately severe cases.

A slight disability of muscles constitutes a simple wound 
without debridement or infection.  In such cases, there will 
be a service department record of a superficial wound, with 
brief treatment and a return to duty.  These cases will be 
characterized by healing, with good functional results and no 
cardinal signs or symptoms of muscle disability as 
characterized by 38 C.F.R. § 4.56(c).  Objective findings 
include a minimal scar; no evidence of a fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle sub-stance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

In the present case, the Board finds no objective evidence of 
painful or limited motion of a major joint or group of minor 
joints and no evidence of costochondritis that is more than 
slight in degree.  A January 2005 record shows the Veteran 
continued to take Motrin to treat pain associated with her 
costochondritis.  The July 2005 VA examiner found no 
significant chest wall tenderness and no pleuritic type of 
chest pain.  Deep inspiration and expiration were effortless.  
There was no chest wall tenderness or costochondral junction 
tenderness at the time of examination.  Rib x-rays were 
within normal limits.  While the Veteran has continued to 
report chest pain in her contentions and during her hearing 
in March 2007, outpatient treatment records from March to 
October 2007 show the Veteran reported no chest pain or 
discomfort.  While the Board acknowledges the Veteran's 
reports of pain, absent objective evidence of painful or 
limited motion of a major joint or group of minor joints or 
any indication of a disability that is more than slight in 
degree, there is no basis for an initial compensable 
evaluation under Diagnostic Codes 5023 or 5321.

Overall, the evidence does not support an initial compensable 
evaluation for costochondritis, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the 
Veteran's costochondritis.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  

The record does not reflect that the Veteran has required 
frequent hospitalizations for her costochondritis during the 
period of time on appeal.  In addition, there is no 
indication in the record that her costochondritis alone 
markedly interferes with her employment-or daily activities, 
beyond what is contemplated in the rating schedule.  There is 
some indication that the Veteran has indicated that she has 
had to take some time off from work, but it is not clear that 
it was due to the Veteran's costochondritis alone, as the 
Board notes the Veteran is service-connected for other 
disabilities, including lumbar strain and PTSD.  In addition, 
the July 2005 VA examiner found that the effect of the 
condition on the Veteran's usual occupation was none.  In 
sum, there is no indication in the record that the average 
industrial impairment from this disability would be in excess 
of that contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For 
these reasons, a referral for an extra-schedular rating is 
not warranted.

Moreover, in light of the absence of evidence of marked 
occupational impairment, deficiencies in work, or reduced 
reliability and productivity, resulting from this 
service-connected disability alone-without regard to the 
Veteran's age, the Board concludes that consideration of the 
issue of entitlement to a total disability rating based on 
individual unemployability is not appropriate.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate her claim for service connection for 
her claimed disabilities, by a letter in September 2003, 
before the adverse rating decision that is the subject of 
this appeal.  A March 2006 letter provided the Veteran with 
the specific notice required by Dingess, supra.  A subsequent 
re-adjudication followed in July 2009.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, by a December 2007 letter the Veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating for costochondritis, including 
information regarding effective dates.  See Dingess.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning her claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support her claim.  
The record contains service treatment records and VA 
treatment records.  Private records are contained in the 
claims file.  The Veteran was given VA examinations with 
medical opinions, in connection with the claim.  The Veteran 
testified before the undersigned.  Statements of the Veteran 
and her representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor her representative has indicated that there are 
any available additional pertinent records to support her 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for recurrent rhinitis is granted.  

Service connection for hypertension is denied.  

Entitlement to an initial compensable evaluation for 
costochondritis is denied.


REMAND

Unfortunately, the Board must again remand the case. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment. See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

Pursuant to the Board's November 2007 remand, a VA 
examination was to be scheduled to determine the nature, 
extent, and etiology of the Veteran's claimed recurrent 
sinusitis and recurrent rhinitis disabilities.  The examiner 
was asked to review the Veteran's claims file, and by 
extension her medical history, and address questions related 
to the disability's possible nexus to service.  Specifically, 
based on a review of the claims file and the clinical 
findings of the examination, the examiner was requested to 
provide diagnoses corresponding to the claimed disorders.  
For each diagnosed disorder, the examiner was also requested 
to offer an opinion as to whether it was at least as likely 
as not (e.g., a 50 percent or greater probability) that such 
disorder was etiologically related to the Veteran's period of 
active service.  A complete rationale was to be given for all 
opinions and conclusions reached.  

A May 2009 VA examiner made a number of findings regarding 
rhinitis in his examination report, but did not specifically 
address the Veteran's claimed sinusitis, other than observing 
some notations in the file.  The Board had requested that the 
examiner specifically address the claimed sinusitis and 
rhinitis disabilities with definitive diagnoses and whether 
it was as likely as not that the disorders were related to 
service.  The examiner was silent as to whether the Veteran 
has or had a diagnosis of recurrent sinusitis and whether all 
the Veteran's various sinus symptoms were attributable solely 
to the Veteran's chronic allergic rhinitis.  Given the 
multitude of diagnoses of recurrent sinusitis in the claims 
file, including most recently by a May 2008 VA examiner, the 
Board would like a definitive explanation as to whether the 
Veteran has a diagnosis of recurrent sinusitis and whether it 
is related to military service.  If the Veteran does not 
suffer from recurrent sinusitis, the Board would like the 
examiner to explain if the Veteran's various sinus symptoms 
are attributable to any other diagnosis, including whether 
they are all attributable to his now service-connected 
recurrent rhinitis. 

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that 'where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance.'  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as a part of the 
Board's November 2007 remand was not adequately completed by 
the RO, the appellant's appeal on this issue is not yet ready 
for final appellate consideration.

Therefore, the Board finds that the Veteran should be 
afforded another VA examination that can provide a nexus 
opinion and answers to the Board's questions in order to 
determine whether the Veteran's claimed sinusitis disability 
is due to her military service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a comprehensive 
sinus examination.  All indicated tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should elicit from 
the Veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  Based on a review of the claims 
folder, including the Veteran's previous 
VA examination reports and VA and private 
treatment records, and after examining the 
Veteran, the examiner is asked to answer 
the following questions:

(1) Does the Veteran suffer from 
recurrent sinusitis; (2) If she does, 
provide the diagnosis(es) and specify 
whether: the diagnosed condition had 
its onset during her military service; 
or was caused by an incident or event 
during military service or otherwise 
related to her military service in any 
way.  

If the Veteran's sinus symptoms are not 
associated with recurrent sinusitis, 
specify whether the Veteran's various 
sinus symptoms are attributable to any 
other diagnosis, including her service-
connected recurrent rhinitis.  The 
report of examination must be 
associated with the record and must 
include all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion 
reached.  

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


